The movant contends, that the construction by this court of the Code, § 114-402, re-establishes the law as it existed by virtue of the original act of 1920, which based compensation on the average weekly wage of the employee; that the court's decision fails to give effect to the intention of the legislature to change the basic wage from the "average weekly wage" to the "regular weekly wage;" and that under the court's decision the "average weekly wage" and the "regular weekly wage" amount to the same thing. Of course it is true that where an employee is receiving a "regular weekly wage" such wage is also the "average weekly wage," but the "average weekly wage" is not necessarily a "regular weekly wage." To illustrate: if an employee earning $1 per day works one day the first week, two days the second week, four days the third week, and has no work at all the fourth week, the average weekly wage of such employee would be $1.75 per week, which is arrived at by simply dividing the total sum earned *Page 192 
by the number of weeks during which it was earned. But under our decision $1.75 would not be a regular wage, because uniformity is lacking. Regularity of employment is not synonymous with continuity of employment, but rather indicates uniformity of the type of work, uniformity of the time worked, and uniformity of the amount paid for like units of time worked. We think our construction of this law will aid the steady, dependable workman, because we think it tends to encourage regularity of employment and fosters the workman's sense of security, and does not give a superior advantage to the irregular or temporary workman over a steady and dependable employee who has been regularly on and faithful to the job for many months or even years.
Rehearing denied. Broyles, C. J., and Guerry, J., concur.